Citation Nr: 0939127	
Decision Date: 10/15/09    Archive Date: 10/28/09

DOCKET NO.  09-25 418	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Whether there is clear and unmistakable error (CUE) in a 
February 25, 1983 rating decision that confirmed a 30 percent 
evaluation for anxiety reaction with depression to include on 
the grounds that VA failed to recognize an informal claim for 
increase and unemployability.

2.  Entitlement to Dependency an Indemnity Compensation (DIC) 
under the provisions of 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter



ATTORNEY FOR THE BOARD

S. Richmond, Counsel


INTRODUCTION

The Veteran had active military service from January 1942 to 
December 1943.  He died in April 2000.  The appellant is his 
surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Denver, 
Colorado, which found that there was no CUE in a February 25, 
1983 rating decision that denied an evaluation in excess of 
30 percent for anxiety reaction with depression; and denied 
the claim for death benefits under 38 U.S.C.A. § 1318, 
finding that the evidence submitted was not new and material.  

The issues have been modified as reflected on the cover based 
on the adjudicative determinations below.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


FINDINGS OF FACT

1.  A February 25, 1983 rating decision confirmed a 30 
percent rating for a nervous condition.  The Veteran was 
notified of this decision in March 1983, including his 
appellate rights, but did not appeal this action and it is 
now final.

2.  The February 25, 1983 RO rating decision was not 
consistent with nor reasonably supported by the evidence then 
of record, nor the existent legal authority, and it contained 
undebatable error that would have manifestly changed the 
outcome.

3.  As a result of CUE being found in the February 1983 
rating decision and a total disability rating for 
unemployability being effectuated by that rating decision, 
the Veteran had a total disability rating in effect for 10 
years immediately prior to the date of his death in April 
2000.


CONCLUSIONS OF LAW

1.  The February 25, 1983 rating decision confirming a 30 
percent evaluation for anxiety reaction with depression was 
clearly and unmistakably erroneous. 38 U.S.C.A. § 5110 (West 
2002); 38 C.F.R. § 3.105 (2009).

2.  The criteria for entitlement to DIC pursuant to 38 
U.S.C.A. § 1318 have been met. 38 U.S.C.A. §§ 1318, 5107(b) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.22 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

VA's duty to notify and assist does not apply to CUE actions.  
See Livesay v. Principi, 15 Vet. App. 165 (2001)(en banc) 
(holding VCAA does not apply to Board CUE motions).  The 
general underpinning for the holding that the VCAA does not 
apply to CUE claims is that regulations and numerous legal 
precedents establish that a review for CUE is only upon the 
evidence of record at the time the decision was entered (with 
exceptions not applicable in this matter).  See Fugo v. 
Brown, 6 Vet. App. 40, 43 (1993).

The DIC claim under the provisions of 38 U.S.C.A. § 1318 has 
been considered with respect to VA's duty to notify and 
assist, both on the merits and based on new and material 
evidence.  Given the favorable outcome noted below, no 
conceivable prejudice to the appellant could result from this 
adjudication.  See Bernard v. Brown, 4 Vet. App. 384, 393 
(1993). 

CUE

In a February 1983 rating decision, the RO confirmed a 30 
percent evaluation for anxiety reaction.  The Veteran was 
notified of this decision in March 1983 including his 
appellate rights but did not appeal this action so it became 
final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

The Veteran died in April 2000.

In September 2006, the appellant, who is the Veteran's 
surviving spouse, submitted a claim for CUE.  The appellant, 
through her representative, contends that the February 1983 
rating decision was clearly and unmistakably erroneous 
because it did not assign a 100 percent rating under VA's 
rating schedule for mental disorders, which required the 
assignment of a 100 percent rating when there was evidence of 
an inability to work due to mental disorder.  The appellant 
asserts that VA medical records showed that the Veteran was 
considered unemployable following a period of hospitalization 
for his service connected mental disorder and that the 
February 25, 1983 rating decision did not correctly apply the 
extant regulation for rating mental health disorders.  The 
appellant maintains that if these applicable provisions of 
law and regulation had been applied by the RO in 1983, it 
would have been required to assign a 100 percent rating for 
the Veteran's anxiety reaction with depression.    
Under the provisions of 38 C.F.R. § 3.105(a), previous 
determinations that are final and binding, including 
decisions of the assignment of disability ratings, will be 
accepted as correct in the absence of clear and unmistakable 
error.  In order for a claim of CUE to be valid, there must 
have been an error in the prior adjudication of the claim; 
either the correct facts, as they were known at the time, 
were not before the adjudicator or the statutory or 
regulatory provisions extant at the time were incorrectly 
applied. Phillips v. Brown, 10 Vet. App. 25, 31 (1997).  
Further, the error must be "undebatable" and of the sort 
which, had it not been made, would have manifestly changed 
the outcome at the time it was made.  A determination that 
there was CUE also must be based on the record and law that 
existed at the time of the prior adjudication in question.  
Id.  Simply to claim CUE on the basis that the previous 
adjudication improperly weighed and evaluated the evidence 
can never rise to the stringent definition of CUE, nor can 
broad-brush allegations of "failure to follow the 
regulations" or "failure to give due process," or any 
other general, non- specific claim of "error" meet the 
restrictive definition of CUE.  Fugo v. Brown, 6 Vet. App. 
40, 44 (1993).

Clear and unmistakable error is an administrative failure to 
apply the correct statutory and regulatory provisions to the 
correct and relevant facts.  It is not mere misinterpretation 
of facts.  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 
(1991). It is a very specific and rare kind of error of fact 
or law that compels the conclusion, as to which reasonable 
minds could not differ, that the result would have been 
manifestly different but for the error.  Fugo, 6 Vet. App. at 
43.

Where evidence establishes CUE, the prior decision will be 
reversed or amended. For the purpose of authorizing benefits, 
the rating decision which constitutes a reversal of a prior 
decision on the grounds of CUE has the same effect as if the 
corrected decision had been made on the date of the reversed 
decision. 38 C.F.R. §§ 3.104(a), 3.400(k).

The appellant does not contend, nor does the record show, 
that the correct facts were not before the RO at the time of 
the February 1983 rating decision.  Rather, the appellant's 
argument is that the regulatory provisions extant at that 
time were incorrectly applied.

Under the regulations for anxiety reaction with depression 
that were in effect prior to the change on November 7, 1996, 
a 100 percent evaluation was assigned when the attitudes of 
all contacts except the most intimate are so adversely 
affected as to result in virtual isolation in the community.  
Totally incapacitating psychoneurotic, symptoms bordering on 
gross repudiation of reality with disturbed thought or 
behavioral processes associated with almost all daily 
activities such as fantasy, confusion, panic, and explosions 
of aggressive energy resulting in profound retreat from 
mature behavior.  Demonstrably unable to obtain or retain 
employment. 38 C.F.R. § 4.130, Diagnostic Code 9400 (1996).

Total disability ratings for compensation also may be 
assigned, where the schedular rating is less than total, when 
the disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities; provided that 
if there are is only one such disability, this disability 
shall be ratable at 60 percent or more, and that, if there 
are two or more disabilities, there shall be at least one 
disability ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent.  See 38 C.F.R. § 4.16(a) (1983).  It is the 
established policy of VA that all veterans who are unable to 
secure and follow a substantially gainful occupation by 
reason of service-connected disabilities shall be rated 
totally disability.  38 C.F.R. § 4.16(b).

Additionally, the Courts have since clarified that a TDIU 
rating must be considered with a disability rating issue 
whenever there is "cogent evidence of unemployability, 
regardless of whether the claimant states specifically that 
he is seeking TDIU benefits."  See Comer v. Peake, 552 F.3d 
1362, 1366 (Fed. Cir. 2009).  The Veterans Court has long 
held that an informal claim for an increased rating will be 
construed as a claim for the highest rating possible.  See, 
e.g., Norris v. West, 12 Vet. App. 413, 419-20 (1999).  

At the time of the February 1983 rating decision, VA hospital 
records were considered from the Veteran's admission from 
September 22, 1982 to October 5, 1982.  The Veteran had been 
referred to the Psychiatric Screening Service from the 
Medical Emergency Room after evaluation for chest pain 
because of his feeling very "down in the dumps," suicidal 
ideation, and being "disgusted with life."  He stated that 
he had been despondent for months, but on the day of 
admission thought seriously about suicide.  On mental status 
examination, he was oriented times three with good recent 
time sense.  He claimed he failed to remember any of six 
objects in five minutes, but the examiner doubted his 
statement.  He was garrulous, anxious, self-depreciating, and 
had a depressed affect.  He stated that he heard his wife 
call his name when no one was there, and that this had been 
going on for the last two years.  He denied any visual 
hallucinations.  There were no delusions and no evidence of 
any kind of formal thought disorder.  He denied any homicidal 
intent, and when seen on the ward he denied any suicidal 
ideation at that time, but admitted fearing he would die and 
also expressed fear of elevators and dark places.  It was 
noted that when he was initially seen by the physician he was 
crying profusely with his nose almost constantly running, 
bewailing his sad state of affairs, particularly his slowly 
progressive multiple physical complaints.  Subsequently, he 
appeared more cheerful, and in better control, and 
consequently he was not started on any antidepressant 
medication.  The Axis I diagnosis was dysthymic disorder.  
After investigation of his multiple physical conditions, it 
was mutually agreed that he could be discharged from the 
hospital and return for follow-up at the Ear, Nose, and 
Throat clinic.  He also was advised that service-connected 
psychiatric patients could receive outpatient care and 
treatment at the VA Mental Hygiene Clinic in Colorado 
Springs.  Upon discharge, he was considered competent and 
unemployable and was given a month's supply of Digoxin, 
Quinidine Sulfate, Dipyridamole, Librium for nervous 
agitation, Erythromycin, Synalar Ointment, Emulave Soap, and 
Eucerin Cream after each hand washing.  
A December 1982 VA examination report shows that not much had 
changed since the Veteran was seen in the hospital in 
September 1982 for a depressive episode.  He was living with 
his wife and was quite nervous.  He had suicidal ideation but 
felt that he had no plan.  He was constantly in a state of 
being afraid that he was going to die.  He was very irritable 
with his children and wife.  He was isolated from his family 
and felt that he could not eat, though his weight was stable.  
He reported having frequent crying spells and difficulty 
falling asleep because he was afraid of dying.  On mental 
status examination, the Veteran was very tremulous and his 
voice was tearful.  He had focused on his multiple complaints 
and his feelings of helplessness and feeling overwhelmed.  
His speech showed no flight of ideas or tangientiality.  It 
was rather a recitation of all of the things that had gone 
wrong with him.  His affect was constricted, mostly to the 
area of helplessness, hopelessness, and sadness.  There was 
no evidence of delusions or hallucinatory experience.  There 
was a suicidal ideation and no plan.  There was no homicidal 
ideation.  The examiner commented that the Veteran suffered 
from a general anxiety syndrome with multiple phobias; 
however, he had been diagnosed as having dependent 
personality disorder and depression.  In light of the 
hopelessness and helplessness that he felt, the examiner 
continued that diagnosis. 

In the February 1983 RO decision, the RO briefly reiterated 
some of the findings on the December 1982 VA examination 
report and then found that the 30 percent evaluation for 
anxiety reaction was confirmed.  The RO did not address the 
informal TDIU claim as part of the claim for an increased 
rating or the evidence in the VA hospital records that noted 
that the Veteran was unemployable.  At that time, the Veteran 
was rated as 40 percent disabled for bilateral defective 
hearing, 30 percent disabled for his psychiatric disability, 
and 0 percent disabled for otitis media and hemorrhoids, with 
a combined rating of 60 percent.  This does not meet the 
schedular criteria for a TDIU; but as stated in the 
regulations, it is the established VA policy that all 
veterans who are unable to secure and follow a substantially 
gainful occupation by reason of service-connected 
disabilities shall be rated totally disabled.  See 38 C.F.R. 
§ 4.16(b).
As the only evidence concerning employability at the time of 
the 1983 decision was the October 1982 hospital report 
finding the Veteran to be unemployable; and that the 
subsequent VA examination did not specifically comment on the 
Veteran's employability but, rather, found that not much had 
changed since the hospital discharge summary; and as the 
regulations then in effect required the assignment of a 100 
percent rating upon a finding of unemployability, the RO 
clearly and unmistakably erred in failing to assign a 100 
percent rating for the psychiatric disability.  The error is 
undebatable, as the October 1982 discharge summary 
specifically noted that the Veteran was unemployable.  If the 
RO had considered this finding that was of record at the time 
of the February 1983 decision, it would have manifestly 
changed the outcome.

Thus, the February 1983 decision will be amended to show that 
a total disability rating based on unemployability was 
warranted.  See 38 C.F.R. §§ 3.104(a), 3.400(k).

DIC 38 U.S.C.A. § 1318

The RO previously denied entitlement to DIC benefits under 
the provisions of 38 U.S.C.A. § 1318 in October 2000, in 
part, because the Veteran did not have a total disability 
rating rated continuously prior to his death in April 2000.   
The appellant did not appeal the October 2000 decision; so it 
became final.  38 C.F.R. § 3.104.  The appellant filed a 
claim to reopen entitlement to DIC benefits under the 
provisions of 38 U.S.C.A. § 1318 in September 2006.

Under the provisions of 38 C.F.R. § 3.105(a), previous 
determinations that are final and binding will be accepted as 
correct in the absence of clear and unmistakable error.  As 
the outcome of the February 1983 decision has been changed to 
a grant of a TDIU based on clear and unmistakable error, the 
issue of entitlement to 38 U.S.C.A. § 1318 can now be decided 
on the merits, rather than based on a determination of 
whether new and material evidence has been submitted.
A surviving spouse may establish entitlement to DIC in the 
same manner as if the veteran's death were service connected 
where it is shown that the veteran's death was not the result 
of willful misconduct, and the veteran (1) was continuously 
rated totally disabled for the 10 years immediately preceding 
death, or (2) was rated totally disabled upon separation from 
service, was continuously so rated, and died more than five 
but less than ten years after separation from service, or (3) 
the veteran was a former prisoner of war who died after 
September 30, 1999, and the disability was continuously rated 
totally disabling for a period of not less than one year 
immediately preceding death. 38 U.S.C.A. § 1318(b); 38 C.F.R. 
§ 3.22(a).

In order for DIC benefits to be awarded to the appellant 
under the provisions of 38 U.S.C.A. § 1318, it must be 
established that the veteran received or was entitled to 
receive compensation for a service-connected disability at 
the rate of 100 percent for a period of 10 years immediately 
preceding his death.  See Rodriguez v. Peake, 511 F.3d 1147 
(Fed. Cir. 2008).

"Entitlement to receive" means that the veteran filed a 
claim for disability compensation during his or her lifetime 
and one of the following circumstances is satisfied: (1) the 
veteran would have received total disability compensation at 
the time of death for a service-connected disability rated 
totally disabling for the period specified in paragraph 
(a)(2) of this section but for clear and unmistakable error 
committed by VA in a decision on a claim filed during the 
veteran's lifetime; or (2) additional evidence submitted to 
VA before or after the veteran's death, consisting solely of 
service department records that existed at the time of a 
prior VA decision but were not previously considered by VA, 
provides a basis for reopening a claim finally decided during 
the veteran's lifetime and for awarding a total service-
connected disability rating retroactively in accordance with 
§§ 3.156(c) and 3.400(q)(2) of this part for the relevant 
period specified in paragraph (a)(2) of this section; or (3) 
at the time of death, the veteran had a service-connected 
disability that was continuously rated totally disabling by 
VA for the period specified in paragraph (a)(2), but was not 
receiving compensation because (i) VA was paying the 
compensation to the veteran's dependents; (ii) VA was 
withholding the compensation under authority of 38 U.S.C. 
5314 to offset an indebtedness of the veteran; (iii) the 
veteran had not waived retired or retirement pay in order to 
receive compensation; (iv) VA was withholding payments under 
the provisions of 10 U.S.C. 1174(h)(2); (v) VA was 
withholding payments because the veteran's whereabouts were 
unknown, but the veteran was otherwise entitled to continued 
payments based on a total service-connected disability 
rating; or (vi) VA was withholding payments under 38 U.S.C. 
5308 but determines that benefits were payable under 38 
U.S.C. 5309.  38 C.F.R. § 3.22(b).

For purposes of this section, "rated by VA as totally 
disabling" includes total disability ratings based on 
unemployability (§ 4.16 of this chapter).  38 C.F.R. 
§ 3.22(c).

To be entitled to benefits under this section, a surviving 
spouse must have been married to the veteran for at least 1 
year immediately preceding the date of the veteran's death; 
or for any period of time if child was born of the marriage, 
or was born to them before the marriage.  38 C.F.R. 
§ 3.22(d).

The appellant married the Veteran in December 1969; thus she 
was clearly married to the Veteran for at least 1 year prior 
to his death in April 2000.

It is undisputed that the Veteran was not a former prisoner 
of war and was not continuously rated totally disabling for a 
period of not less than five years from the date of his 
discharge from active duty, which was in 1943.  Thus, those 
parts of 38 U.S.C.A. § 1318 are not applicable.

The evidence of record at the time of the Veteran's death 
shows that service connection was in effect for bilateral 
defective hearing rated as 40 percent disabling, a 
psychiatric disability, rated as 30 percent disabling, and 
otitis media and hemorrhoids both rated as 0 percent 
disabling.  Also, based on the above determination finding 
CUE in a February 1983 rating decision, a TDIU was warranted 
as of that rating decision.  As noted, total disability 
ratings include TDIU.  See 38 C.F.R. § 3.22(c).  Thus, the 
Veteran was in receipt of a continuous total disability 
rating for a period of 10 years immediately preceding his 
death in April 2000 as required under 38 U.S.C.A. § 1318(b).

Therefore, the appellant is eligible for DIC benefits under 
38 U.S.C.A. § 1318(b) on the grounds that the Veteran was 
entitled to a total rating for 10 years prior to his death. 
38 C.F.R. § 3.22. 


ORDER

There was CUE in a February 25, 1983 rating decision that 
confirmed a 30 percent evaluation for anxiety reaction with 
depression, and the decision is amended to show that a total 
disability rating for anxiety reaction with depression is 
granted, subject to the rules and payment of monetary 
benefits.

Entitlement to DIC under the provisions of 38 U.S.C.A. § 1318 
is granted, subject to the rules and payment of monetary 
benefits.






______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


